DETAILED ACTION
An amendment, amending claims 1 and 11 and adding new claims 21-27, was entered on 6/30/22.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments with respect to claims 1-8, 11-13 and 21-24 are persuasive and these claims are allowable.
Applicant also argues that new claim 25 should be allowable because no combination of the prior art teaches or suggests varying the flow rate to form the claimed regions having different concentrations.  This is not persuasive.  Carey teaches a process of forming a doped layer and explains that the composition of the layer is controlled by varying flow rates of the gas during vapor deposition (¶ 0020) and that concentration density gradients can be achieved in this manner (¶ 0020).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A).    The claimed first, second and third regions with the first region having a higher concentration than the second region and the third region having a higher concentration than the second region is a gradient.  Thus, the process of Lazur, as modified by the teachings of Carey, would have suggested to a person of ordinary skill in the art that regions of differing concentrations, such as the claimed first, second and third regions, could have been achieved by varying the flow of gas during deposition depending on the desired concentration profile.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lazur (US 2016/0159701) in light of Shero et al. (US 2017/0096345) and Carey et al. (US 2005/0014349).
Claim 25:  Lazur teaches a process of forming a CMC fiber (Abst.; ¶ 0004) comprising the steps of: providing a fiber preform in a CVI reaction chamber (¶¶ 0029); densifying the fiber with a barrier coating of silicon carbide doped with ytterbium via CVI (¶ 0031); and forming an additional coating of silicon carbide via CVI (i.e. discontinuing the flow of the ytterbium precursor gas and forming another layer with only the silicon carbide precursor gas) (¶ 0033).
Lazur fails to explain how CVI is performed.  However, Shero teaches a process of forming a doped material via CVI and explains that the process entails simultaneously supplying precursor gases of each component (¶ 0058).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have supplied the silicon carbide precursor gas and the ytterbium precursor gas simultaneously in the CVI process of Lazur with the predictable expectation of success.
Lazur fails to teach varying the flow rate to alter concentration densities.  Carey teaches a process of forming a doped layer and explains that the composition of the layer is controlled by varying flow rates of the gas during vapor deposition (¶ 0020) and that concentration density gradients can be achieved in this manner (¶ 0020).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have increased or decreased the flow rate of rare earth metal precursor in the process of modified Lazur to have created a concentration gradient where first, second and third regions are formed, the first and third regions having a higher concentration than the second region depending on the desired composition of the film with the predictable expectation of success.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lazur, Shero and Carey in light of Venkatesan (US 10,530,125).
Claim 26:  Lazur is silent regarding a suitable precursor gas for ytterbium.  Venkatesan teaches that a suitable precursor gas is tris-cyclopentadienyl ytterbium (9:1-14).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected tris-cyclopentadienyl ytterbium as the ytterbium precursor in Lazur with the predictable expectation of success.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lazur, Shero and Carey in light of Chamberlain et al. (US 2016/0102022).
Claim 27:  Lazur fails to discuss the concentration of ytterbium in the silicon carbide layer.  Chamberlain teaches a process of forming a barium coating of ytterbium-doped silicon carbide on a CMC (Abst.; ¶ 0023) and explains that the amount of ytterbium included in the silicon carbide layer can be adjusted based on the desired final composition of the layer and that the ytterbium addition improves CMAS resistance in the layer (¶¶ 0023, 0034, 0036).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected an amount of ytterbium equal to 1-25 vol% in the layer of Lazur depending on the desired final composition and the desired amount of CMAS resistance.
Allowable Subject Matter
Claims 1-8, 11, 13 and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art teaches or suggests all the limitations of claims 1 or 21 including “discontinuing flow of the second gas to the reactor chamber; infiltrating the fiber preform with only the first gas to form a first silicon carbide matrix in a second region outward from the first region; infiltrating the fiber preform with the first gas and the second gas to form the first rare earth-doped silicon carbide matrix in a third region outward from the second region; discontinuing flow of the second gas to the reactor chamber; and infiltrating the fiber preform with the first gas to form a second silicon carbide matrix in a fourth region adjacent to and outward from the third region and forming an outermost layer of the matrix” or “discontinuing flow of the second gas to the reactor chamber; and infiltrating the fiber preform with the first gas and a third gas, the third gas comprising a second rare earth element different from the first rare earth element, to form a second rare earth-doped silicon carbide matrix in a second region outward from the first region.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712